Table of Contents Exhibit 99.2 Maguire Properties, Inc. Supplemental Operating and Financial Data First Quarter 2010 Table of Contents PAGE Corporate Data 1 Forward-Looking Statements 2 Quarterly Highlights 3 Investor Information 4 Common Stock Data 5 Consolidated Financial Results 6 Financial Highlights 7 Consolidated Balance Sheets 9 Consolidated Statements of Operations 10 Consolidated Statements of Discontinued Operations 11 Consolidated Statement of Operations Related to Properties in Default 12 MMO Unconsolidated JointVenture Statements of Operations 13 Funds from Operations 14 Adjusted Funds from Operations 15 Adjusted Funds from Operations Related to Properties in Default 16 Reconciliation of Earnings before Interest, Taxes and Depreciation and Amortization and Adjusted Funds From Operations 17 Capital Structure 18 Debt Summary 19 MMO JointVenture Debt Summary 21 Debt Maturities 22 MMO JointVenture Debt Maturities 23 Portfolio Data 24 Same Store Analysis 25 Portfolio Overview 26 Portfolio Geographic Distribution (Excluding Properties in Default) 30 Portfolio Overview — Leased Rates and Weighted Average Remaining Lease Term 31 Major Tenants — Office Properties (Excluding Properties in Default) 32 Portfolio Tenant Classification Description (Excluding Properties in Default) 33 Lease Expirations — Wholly Owned Portfolio 34 Lease Expirations — Wholly Owned Portfolio (LosAngeles County) 35 Lease Expirations — Wholly Owned Portfolio (OrangeCounty) 36 Lease Expirations — Properties in Default 37 Lease Expirations — MMO JointVenture Portfolio 38 Leasing Activity — Total Portfolio 39 Leasing Activity — LosAngeles Central Business District 40 Leasing Activity — OrangeCounty 41 Tenant Improvements and Leasing Commissions (Excluding Properties in Default) 42 Historical Capital Expenditures — Office Properties 43 Hotel Performance and Hotel Historical Capital Expenditures 44 Development Pipeline 45 Management Statements on Non–GAAP Supplemental Measures 47 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data First Quarter 2010 Corporate Data 1 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data First Quarter 2010 Forward-Looking Statements This supplemental package contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.We caution investors that any forward-looking statements presented herein are based on management’s beliefs and assumptions and information currently available to management.Such statements are subject to risks, uncertainties and assumptions and may be affected by known and unknown risks, trends, uncertainties and factors that are beyond our control.Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected.These factors include, without limitation: risks associated with management’s focus on asset dispositions, loan defaults, cash generation and general strategic matters; risks associated with the timing and consequences of loan defaults and related asset dispositions; risks associated with contingent guarantees by our OperatingPartnership; risks associated with our liquidity situation; risks associated with the negative impact of the current credit crisis and economic slowdown; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with our ability to dispose of properties, if and when we decide to do so, at prices or terms set by or acceptable to us; risks and uncertainties affecting property development and construction; risks associated with increases in interest rates, volatility in the securities markets and contraction in the credit markets affecting our ability to extend or refinance existing loans as they come due; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with our dependence on key personnel whose continued service is not guaranteed. For a further list and description of such risks and uncertainties, see our AnnualReport on Form10-K/A filed on April 30, 2010 with the Securities and Exchange Commission.We do not update forward-looking statements and disclaim any intention or obligation to update or revise them, whether as a result of new information, future events or otherwise. 2 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data First Quarter 2010 Quarterly Highlights MaguireProperties, Inc. (the “Company”), a self-administered and self-managed real estate investment trust, is the largest owner and operator of Class A office properties in the LosAngeles central business district and is primarily focused on owning and operating high-quality office properties in the SouthernCalifornia market.We are a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing. As of March 31, 2010, our office portfolio (including Properties in Default) was comprised of whole or partial interests in 29 properties totaling approximately 17million net rentable square feet, one350-room hotel with 266,000square feet, and on- and off-site structured parking plus surface parking totaling approximately 11million square feet, which accommodates approximately 35,000 vehicles.We have one recently completed development project that totals approximately 188,000 square feet of office space.We also own undeveloped land that we believe can support up to approximately 5million square feet of office and mixed-use development and approximately 5million square feet of structured parking, excluding development sites that are encumbered by the mortgage loans on our 2600Michelson and Pacific Arts Plaza properties, which are in default. As used in the “Consolidated Financial Results” section of this Supplemental Operating and Financial Data package, the term “Properties in Default” refers to our StadiumTowersPlaza, ParkPlaceII, 2600Michelson, Pacific Arts Plaza, 550 South Hope and 500OrangeTower properties, whose mortgage loans are in default as of the date of this filing.As used in the “Portfolio Data” section of this Supplemental Operating and Financial Data package, the term “Properties in Default” includes the properties previously mentioned, along with Quintana Campus (a joint venture property in which we have a 20% interest), whose mortgage loan is also in default as of the date of this filing. This Supplemental Operating and Financial Data package should be read in conjunction with our consolidated financial statements for the year ended December31,2009 in our AnnualReport on Form10-K/A filed with the Securities and Exchange Commission (SEC) on April 30, 2010.For more information on MaguireProperties, visit our website at www.maguireproperties.com. Asset Dispositions: In March2010, we disposed of GriffinTowers located in Santa Ana, California. We received proceeds of $89.4million, net of transactions costs, which were combined with $6.5million of restricted cash reserves released to us by the lender to partially repay the $125.0million mortgage loan secured by this property. We were relieved of the obligation to pay the remaining $49.1million due under the mortgage and senior mezzanine loans by the lender. In March2010, we disposed of 2385 Northside Drive located in San Diego, California. We received proceeds of $17.7million, net of transaction costs. We used proceeds from this transaction to repay the balance of the construction loan and eliminate a $4.0 million repayment guaranty. Debt: As of March 31, 2010, excluding mortgages encumbering the Properties in Default, approximately 72% of our outstanding debt is fixed (or swapped to a fixed rate) at a weighted average interest rate of approximately 5.7% with a weighted average remaining term of approximately five years. On May1,2010, we extended our $109.0million mortgage loan secured by BreaCorporatePlace and BreaFinancialCommons.This loan is now scheduled to mature on May1,2011.We have one one-year extension remaining on this loan.No cash paydown was made to extend this loan, and the loan terms remain unchanged. On May6,2010, we made a principal payment of $9.7million on the 207Goode construction loan.In exchange for this payment, the lender agreed to substantially eliminate our OperatingPartnership’s principal repayment guarantee and extend the maturity date of the loan to August1,2010. Pursuant to this agreement, we will market the property for sale.The maturity date of this loan can be further extended to November1,2010 subject to certain conditions. Leasing Activities: During the first quarter, new leases and renewals were executed for approximately 0.3million square feet (including our pro rata share of our joint venture properties).Cash rent on new leases completed during the quarter decreased 9.2% in our Effective Portfolio, compared to cash rents on those spaces immediately prior to their expiration, and GAAP rent decreased 4.8% compared to prior GAAP rents.Leases totaling approximately 0.5million square feet expired during the first quarter (including our pro rata share of our joint venture properties). 3 Maguire Properties, Inc. Supplemental Operating and Financial Data First Quarter 2010 Investor Information 355 South Grand Avenue, Suite 3300 LosAngeles, CA 90071 Tel.(213) 626-3300 Fax(213) 687-4758 Senior Management Nelson C. Rising President and Chief Executive Officer Jonathan L. Abrams Senior Vice President, General Counsel and Secretary Shant Koumriqian Executive Vice President, Chief Financial Officer Travis F. Addison Senior Vice President, Asset Management Peggy M. Moretti Executive Vice President, Investor and Public Relations Robert P. Goodwin Senior Vice President, Construction and Development & Chief Administrative Officer Peter K. Johnston Senior Vice President, Leasing Robert J. White Executive Vice President Christopher C. Rising Senior Vice President, Asset Transactions Corporate Investor Relations Contact:Peggy M. Moretti at (213) 613-4558 Please visit our corporate website at: www.maguireproperties.com Transfer Agent Timing American Stock Transfer & Trust Company 59 Maiden Lane New York, NY10038 (718) 921-8201 www.amstock.com Quarterly results for 2010 will be announced according to the following schedule: Second Quarter August2010 Third Quarter November2010 Fourth Quarter March2011 Equity Research Coverage Credit Suisse Andrew Rosivach (415) 249-7942 Deutsche Bank Securities, Inc. Vincent Chao (212) 250-6799 Goldman Sachs & Co. Jay Haberman (917) 343-4260 Green Street Advisors Michael Knott (949) 640-8780 KeyBanc Capital Markets Jordan Sadler (917) 368-2280 Raymond James Associates Paul Puryear (727) 567-2253 RBC Capital Markets Dave Rodgers (440) 715-2647 Robert W. Baird & Company David Aubuchon (314) 863-4235 Stifel, Nicolaus & Co., Inc. John Guinee (443) 224-1307 MaguireProperties, Inc. is currently followed by the sell-side analysts listed above, with the exception of Green Street Advisors, which is an independent research firm.This list may not be complete and is subject to change as firms add or delete coverage of our company.Please note that any opinions, estimates or forecasts regarding our historical or predicted performance made by these analysts are theirs alone and do not represent opinions, forecasts or predictions of MaguireProperties, Inc. or its management.We are providing this listing as a service to our stockholders and do not by listing these firms imply our endorsement of or concurrence with such information, conclusions or recommendations.Interested persons may obtain copies of analysts’ reports on their own; we do not distribute these reports.Various of these firms may from time-to-time own our stock and/or hold other long or short positions in our stock, and may provide compensated services to us. 4 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data First Quarter 2010 CommonStockData Our common stock is traded on the New York Stock Exchange under the symbol MPG.Selected information about our common stock for the past five quarters (based on NYSE prices) is as follows: 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter High price $ Low price $ Closing price $ Dividends per share - annualized (1
